Exhibit 10.1

FORM OF VOTING AGREEMENT

VOTING AGREEMENT, dated as of February 4, 2013 (this “Agreement”), between OC
Acquisition LLC, a Delaware limited liability company (“Parent”), and the Person
listed as “Stockholder” on the signature page hereto (“Stockholder”).

WHEREAS, as a condition and inducement to Parent’s and Andes Acquisition
Corporation’s (“Merger Subsidiary”) willingness to enter into an Agreement and
Plan of Merger, dated as of the date hereof (the “Merger Agreement”), with Acme
Packet, Inc., a Delaware corporation (the “Company”), Parent has requested
Stockholder, and Stockholder has agreed, to enter into this Agreement with
respect to all shares of common stock, par value $0.001 per share, of the
Company (the “Company Common Stock”) that Stockholder beneficially owns (within
the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended)
(the “Shares”).

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1

VOTING AGREEMENT; GRANT OF PROXY

Section 1.01. Voting Agreement. Stockholder hereby agrees to vote or exercise
Stockholder’s right to consent with respect to all Shares that Stockholder is
entitled to vote at the time of any vote or action by written consent to approve
and adopt the Merger Agreement, the Merger and all agreements related to the
Merger and any actions related thereto at any meeting of the stockholders of the
Company, and at any adjournment thereof, at which such Merger Agreement and
other related agreements (or any amended version thereof), or such other
actions, are submitted for the consideration and vote of the stockholders of the
Company. Stockholder hereby agrees that Stockholder will not vote any Shares in
favor of, or consent to, and will vote against and not consent to, the approval
of any (i) Acquisition Proposal, (ii) reorganization, recapitalization,
dissolution, liquidation or winding-up of the Company or any other extraordinary
transaction involving the Company other than the Merger, (iii) corporate action
the consummation of which would frustrate the purposes, or prevent or delay the
consummation, of the transactions contemplated by the Merger Agreement or
(iv) other matter relating to, or in connection with, any of the foregoing
matters.

Section 1.02. Irrevocable Proxy. Stockholder hereby revokes any and all previous
proxies granted with respect to the Shares. By entering into this Agreement,
Stockholder hereby grants a proxy appointing Parent as Stockholder’s
attorney-in-fact and proxy, with full power of substitution, for and in
Stockholder’s name, to vote, express consent or dissent, or otherwise to utilize
such voting power in the manner contemplated by Section 1.01 above as Parent or
its proxy or substitute shall, in Parent’s sole discretion, deem proper with
respect to the Shares. The proxy granted by Stockholder pursuant to this Article
1 is irrevocable and is granted in consideration of Parent entering into this
Agreement and the Merger Agreement and incurring certain related fees and
expenses. The proxy granted by Stockholder shall not be exercised to vote,
consent or act on any matter except as contemplated by Section 1.01 above. The
proxy granted by Stockholder shall be revoked upon termination of this Agreement
in accordance with its terms.

 



--------------------------------------------------------------------------------

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

Stockholder represents and warrants to Parent that:

Section 2.01. Corporation Authorization. The execution, delivery and performance
by Stockholder of this Agreement and the consummation by Stockholder of the
transactions contemplated hereby are within the powers (corporate and otherwise)
of Stockholder and, if applicable, have been duly authorized by all necessary
corporate, company, partnership or other action. This Agreement constitutes a
valid and binding agreement of Stockholder, enforceable against Stockholder in
accordance with its terms, subject to the effect of any applicable bankruptcy,
insolvency, moratorium or similar law affecting creditors’ rights generally and
to rules of law governing specific performance, injunctive relief and other
equitable remedies. If Stockholder is married and the Shares and/or Company
Compensatory Awards set forth on Annex I hereto constitute community property
under Applicable Law, this Agreement has been duly authorized, executed and
delivered by, and constitutes the valid and binding agreement of, such
Stockholder’s spouse, enforceable against such Stockholder’s spouse in
accordance with its terms, subject to the effect of any applicable bankruptcy,
insolvency, moratorium or similar law affecting creditors’ rights generally and
to rules of law governing specific performance, injunctive relief and other
equitable remedies. If this Agreement is being executed in representative or
fiduciary capacity, the Person signing this Agreement has full power and
authority to enter into and perform this Agreement.

Section 2.02. Non-Contravention. The execution, delivery and performance by
Stockholder of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) violate the certificate of
incorporation or bylaws, or other comparable charter or organizational
documents, of Stockholder, if any, (ii) violate any Applicable Law,
(iii) conflict with or violate or require any consent, approval, notice or other
action by any Person under, constitute a default (with or without notice of
lapse of time or both) under, or give rise to any right of termination,
cancellation or acceleration or to a loss of any benefit to which Stockholder is
entitled under any provision of any Contract binding on Stockholder or any of
Stockholder’s properties or assets, including the Shares or (iv) result in the
imposition of any Lien on any asset of Stockholder.

Section 2.03. Ownership of Shares. Except as set forth on Schedule 2.03 to this
Agreement and except for any restrictions on transfer pursuant to applicable
securities laws, as of the date of this Agreement, Stockholder (together with
Stockholder’s spouse if Stockholder is married and the Shares and/or Company
Compensatory Awards set forth on Annex I hereto constitute community property
under Applicable Law) is the beneficial owner of the Shares and Company
Compensatory Awards set forth on Annex I hereto, free and clear of any Lien and
any other limitation or restriction (including any restriction on the right to
vote or otherwise dispose of the Shares). None of the Shares or Company
Compensatory Awards is subject to any voting trust or other Contract with
respect to the voting of such Shares or Company Compensatory Awards (including
Shares underlying such Company Compensatory Awards), except as set forth in this
Agreement.

 

2



--------------------------------------------------------------------------------

Section 2.04. Total Shares. Except for the Shares set forth on Annex I hereto
(including Shares underlying Company Compensatory Awards), as of the date of
this Agreement, Stockholder does not beneficially own any (i) shares of capital
stock or voting securities of the Company, (ii) securities of the Company
convertible into or exchangeable for shares of capital stock or voting
securities of the Company or (iii) options or other rights to acquire (whether
currently, upon lapse of time, following the satisfaction of any conditions,
upon the occurrence of any event or any combination of the foregoing) from the
Company any capital stock, voting securities or securities convertible into or
exchangeable for capital stock or voting securities of the Company.

Section 2.05. Finder’s Fees. No investment banker, broker, finder or other
intermediary is entitled to a fee or commission from Parent or the Company in
respect of this Agreement based upon any Contract made by or on behalf of
Stockholder.

Section 2.06. No Litigation. As of the date of this Agreement, there is no suit,
claim, action, investigation or other Proceeding pending or, to the knowledge of
Stockholder, threatened against Stockholder at law or in equity before or by any
Governmental Authority that would reasonably be expected to impair the ability
of Stockholder to perform Stockholder’s obligations hereunder or consummate the
transactions contemplated hereby.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF PARENT

Parent represents and warrants to Stockholder:

Section 3.01. Corporation Authorization. The execution, delivery and performance
by Parent of this Agreement and the consummation by Parent of the transactions
contemplated hereby are within the limited liability company powers of Parent
and have been duly authorized by all necessary limited liability company action.
This Agreement constitutes a valid and binding agreement of Parent, enforceable
against Parent in accordance with its terms, subject to the effect of any
applicable bankruptcy, insolvency, moratorium or similar law affecting
creditors’ rights generally and to rules of law governing specific performance,
injunctive relief and other equitable remedies.

ARTICLE 4

COVENANTS OF STOCKHOLDER

Stockholder hereby covenants and agrees that:

Section 4.01. No Proxies for, Encumbrances on or Disposition of Shares.

(i) Except pursuant to the terms of this Agreement, Stockholder shall not,
without the prior written consent of Parent, directly or indirectly (except, if
Stockholder is an individual, as a result of the death of Stockholder),
(a) grant any proxies or enter into any voting trust or other

 

3



--------------------------------------------------------------------------------

Contract with respect to the voting of any Shares, (b) sell, assign, transfer,
encumber or otherwise dispose of, or enter into any Contract with respect to the
direct or indirect sale, assignment, transfer, encumbrance or other disposition
of, any Shares during the term of this Agreement or (c) take any other action
that would make any representation or warranty of Stockholder contained herein
untrue or incorrect in any material respect or in any way restrict, limit or
interfere in any material respect with the performance of Stockholder’s
obligations hereunder or the transactions contemplated hereby or by the Merger
Agreement, or seek to do or solicit any of the foregoing actions, and agrees to
notify Parent promptly, and to provide all details requested by Parent, if
Stockholder shall be approached or solicited, directly or indirectly, by any
Person with respect to any of the foregoing.

(ii) Notwithstanding the foregoing clause (i), Stockholder may: (A) transfer
Shares to any member of Stockholder’s immediate family or to a trust or family
limited partnership for the benefit of Stockholder or any member of
Stockholder’s immediate family; provided that a transfer referred to in this
sentence shall be permitted only if, as a precondition to such transfer, the
transferee agrees in a writing, reasonably satisfactory in form and substance to
Parent, to be bound by all of the terms of this Agreement; (B) transfer Shares
to Stockholder’s Affiliates specifically identified on Schedule 4.01(ii)(B) to
this Agreement; provided that a transfer referred to in this sentence shall be
permitted only if, as a precondition to such transfer, the transferee agrees in
a writing, reasonably satisfactory in form and substance to Parent, to be bound
by all of the terms of this Agreement; or (C) in connection with the exercise of
any options to purchase Company Common Stock, dispose of Shares to the Company
in an amount that is sufficient to satisfy the applicable exercise price and/or
payment of any tax liability incurred by Stockholder in connection with such
exercise.

Section 4.02. Other Offers. Stockholder (in Stockholder’s capacity as such), and
each of Stockholder’s Subsidiaries, if any, shall not, and shall use their
respective reasonable best efforts to cause Stockholder’s and any of
Stockholder’s Subsidiaries’ officers, directors, employees or other
Representatives, if any, not to, directly or indirectly, (i) solicit, initiate
or knowingly take any action to facilitate or encourage the submission of any
Acquisition Proposal or the making of any inquiry, offer or proposal that would
reasonably be expected to lead to any Acquisition Proposal, or (ii) conduct or
engage in any discussions or negotiations with, disclose any non-public
information relating to the Company or any of its Subsidiaries to, afford access
to the business, properties, assets, books or records of the Company or any of
its Subsidiaries to, or otherwise cooperate in any way with, or knowingly
assist, participate in, facilitate or encourage any effort by, any Third Party
that is seeking to make, or has made, an Acquisition Proposal. Stockholder shall
notify Parent promptly (but in no event later than 24 hours) after receipt by
Stockholder (or, to the extent applicable, after Stockholder obtains knowledge
of the receipt by his, her or its Representatives), of any Acquisition Proposal,
any inquiry, offer or proposal that would reasonably be expected to lead to an
Acquisition Proposal, or any request for non-public information relating to the
Company or any of its Subsidiaries or for access to the business, properties,
assets, books or records of the Company or any of its Subsidiaries by any Third
Party, in either case in connection with any Acquisition Proposal or inquiry,
offer or proposal that would reasonably be expected to lead to an Acquisition
Proposal. In such notice, Stockholder shall identify the Third Party making, and
the material terms and conditions of, any such Acquisition Proposal, inquiry,
offer, proposal or request. Commencing upon the provision of any notice referred
to above, Stockholder shall keep Parent reasonably informed, on a prompt

 

4



--------------------------------------------------------------------------------

basis of the status and material terms of any such Acquisition Proposal,
inquiry, offer, proposal or request, including any material amendments or
proposed amendments as to price and other material terms thereof. The parties
hereto acknowledge that it would not be a violation of this Section 4.02 if the
Stockholder refers any unsolicited inquiry, offer or proposal to the Company and
informs Parent of the receipt of such inquiry, offer or proposal as described
above.

Section 4.03. Communications. Stockholder, and each of Stockholder’s
Subsidiaries, if any, shall not, and shall cause their respective officers,
directors, employees or other Representatives, if any, not to, directly or
indirectly, make any press release, public announcement or other public
communication that criticizes or disparages this Agreement or the Merger
Agreement or the transactions contemplated hereby and thereby, without the prior
written consent of Parent; provided, however, that if any disclosure otherwise
prohibited by this sentence is required to be made by Applicable Law, it shall
not be a breach of this Section 4.03 to make such disclosure as long as, prior
to doing so, Stockholder provides Parent with: (i) notice of the Applicable Law
requiring such disclosure and the text of the disclosure that is proposed to be
made so that Parent can seek a protective order or other appropriate remedy; and
(ii) a reasonable opportunity to seek such order or remedy (it being understood
that nothing in clause “(i)” or “(ii)” of this sentence shall prevent
Stockholder from complying with any timing requirements required under
Applicable Law). Stockholder hereby (A) consents to and authorizes the
publication and disclosure by Parent and the Company of Stockholder’s identity
and holding of Shares, and the nature of Stockholder’s commitments, arrangements
and understandings under this Agreement, and any other information that Parent
or the Company determines to be necessary in any SEC disclosure document in
connection with the Merger or any other transactions contemplated by the Merger
Agreement and (B) agrees as promptly as practicable to notify Parent and the
Company of any required corrections with respect to any written information
supplied by Stockholder specifically for use in any such disclosure document.

Section 4.04 Additional Shares. In the event that Stockholder acquires
beneficial ownership of, or the power to vote or direct the voting of, any
additional voting interest with respect to the Company, such voting interests
shall, without further action of the parties, be subject to the provisions of
this Agreement, and the number of Shares set forth on Annex I hereto will be
deemed amended accordingly. Stockholder shall promptly notify Parent of any such
event.

Section 4.05. Waiver of Appraisal and Dissenters’ Rights and Actions.
Stockholder hereby (i) waives and agrees not to exercise any rights (including
under Section 262 of the General Corporation Law of the State of Delaware) to
demand appraisal of any Shares or rights to dissent from the Merger which may
arise with respect to the Merger and (ii) agrees not to commence or participate
in, and to take all actions necessary to opt out of any class in any class
action with respect to, any claim, derivative or other Proceeding, against
Parent, Merger Subsidiary, the Company or any of their respective successors
relating to the negotiation, execution or delivery of this Agreement or the
Merger Agreement or the consummation of the Merger, including any Proceeding
(x) challenging the validity of, or seeking to enjoin the operation of, any
provision of this Agreement or (y) alleging a breach of any fiduciary duty of
the Company Board in connection with the Merger Agreement or the transactions
contemplated thereby.

 

5



--------------------------------------------------------------------------------

ARTICLE 5

MISCELLANEOUS

Section 5.01. Other Definitional and Interpretative Provisions. Unless specified
otherwise, in this Agreement the obligations of any party hereto consisting of
more than one Person are joint and several. The words “hereof”, “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof. References to Articles and
Sections are to Articles and Sections of this Agreement unless otherwise
specified. Any singular term in this Agreement shall be deemed to include the
plural, and any plural term the singular. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import. “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any Contract are
to that Contract as amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof. References to any Person include
the successors and permitted assigns of that Person. References from or through
any date mean, unless otherwise specified, from and including or through and
including, respectively.

Section 5.02. Further Assurances. Parent and Stockholder (in its capacity as
such) will each execute and deliver, or cause to be executed and delivered, all
further documents and instruments as the other may reasonably request and use
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary and all things the other party may
reasonably deem proper or advisable under Applicable Law, to consummate and make
effective the transactions contemplated by this Agreement.

Section 5.03. Amendments; Termination. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement or in the
case of a waiver, by the party against whom the waiver is to be effective. This
Agreement shall terminate upon the earlier of the Effective Time or the
termination of the Merger Agreement in accordance with its terms; provided,
however, that no termination of this Agreement shall relieve any party hereto
from any liability for any: (i) willful breach of any representation or warranty
contained in this Agreement prior to such termination; or (ii) breach of any
other provision of this Agreement prior to such termination.

Section 5.04. Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.

Section 5.05. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that, except as otherwise provided in
Section 4.01, Stockholder may not assign, delegate or otherwise transfer any of
Stockholder’s rights or obligations under this Agreement without the prior
written consent of Parent. Any assignment, delegation or transfer in violation
of the foregoing shall be null and void.

 

6



--------------------------------------------------------------------------------

Section 5.06. Governing Law. This Agreement shall be governed by and construed
in accordance with and governed by the laws of the State of Delaware, without
regard to the conflicts of law rules of such State that would result in the
application of any law other than the law of the State of Delaware.

Section 5.07. Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto and the Merger
Agreement has become effective. Until and unless each party has received a
counterpart hereof signed by the other party hereto and the Merger Agreement has
become effective, this Agreement shall have no effect and no party shall have
any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication).

Section 5.08. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party hereto. Upon such a determination, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties hereto as closely as possible in an acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

Section 5.09. Specific Performance. The parties hereto agree that irreparable
damage to Parent would occur, damages would be incalculable and would be an
insufficient remedy and no other adequate remedy would exist at law or in
equity, in each case in the event that any provision of this Agreement were not
performed by Stockholder in accordance with the terms hereof, and that Parent
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement or to enforce specifically Stockholder’s performance of the terms and
provisions hereof, in addition to any other remedy to which Parent may be
entitled at law or in equity. Stockholder hereby waives any defenses based on
the adequacy of any other remedy, whether at law or in equity, that might be
asserted as a bar to the remedy of specific performance of any of the terms or
provisions hereof or injunctive relief in any action brought therefor by Parent.

Section 5.10. Capitalized Terms. Capitalized terms used but not defined herein
shall have the respective meanings set forth in the Merger Agreement.

Section 5.11. Action in Stockholder’s Capacity Only. Stockholder, if a director
or officer of the Company, does not make any agreement or understanding herein
as a director or officer of the Company. Stockholder signs this Agreement solely
in Stockholder’s capacity as a beneficial owner of the Shares and Company
Compensatory Awards and nothing herein shall limit or affect any actions taken
in Stockholder’s capacity as an officer or director of the Company, including
complying with or exercising such Stockholder’s fiduciary duties as a member of
the Company Board.

 

7



--------------------------------------------------------------------------------

Section 5.12. Notices. Any notices or other communications required or permitted
under, or otherwise given in connection with, this Agreement shall be in writing
and shall be deemed to have been duly given (i) when delivered or sent if
delivered in person or sent by facsimile transmission (provided confirmation of
facsimile transmission is obtained), (ii) on the fifth Business Day after
dispatch by registered or certified mail, (iii) on the next Business Day if
transmitted by national overnight courier or (iv) on the date delivered if sent
by email (provided confirmation of email receipt is obtained), in each case as
follows:

if to Parent, to:

OC Acquisition LLC

500 Oracle Parkway

Redwood Shores, CA 94065

Attention: Associate General Counsel, Mergers & Acquisitions

Facsimile No.: (650) 633-0272

with a copy to:

Weil, Gotshal & Manges LLP

201 Redwood Shores, CA 94065

Attention: Keith Flaum

Facsimile No.: (650) 802-3100

if to Stockholder, to: the address for notice set forth on the signature page
hereof

with a copy to:

Acme Packet, Inc.

100 Crosby Drive

Bedford, MA 01730

Attention: Chief Executive Officer

Facsimile No.: (781) 275-8800

with a copy to the attention of the General Counsel, at the same address.

Section 5.13. Submission to Jurisdiction. Each party to this Agreement hereby
irrevocably and unconditionally (i) consents to the submission to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware sitting in
Wilmington, Delaware for any Proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby, (ii) agrees not to commence
any Proceeding relating thereto except in such court and in accordance with the
provisions of this Agreement, (iii) agrees that service of any process, summons,
notice or document by U.S. registered mail, or otherwise in the manner provided
for notices in Section 5.12 hereof, shall be effective service of process for
any such Proceeding brought against it in any such court, (iv) waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any such Proceeding in such
courts and (v) agrees not to plead or claim in any court that any such
Proceeding brought in any such court has been brought in an inconvenient forum.
Each of the parties hereto agrees that

 

8



--------------------------------------------------------------------------------

a final judgment in any such Proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by Applicable Law. Nothing in this Agreement will affect the right of any party
to this Agreement to serve process in any other manner permitted by Applicable
Law.

Section 5.14 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 5.15. Rules of Construction. The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.

Section 5.16. Waiver. No failure on the part of any party to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
party in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy; and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy. A party hereto shall not be deemed to have waived any claim
arising out of this Agreement, or any power, right, privilege or remedy under
this Agreement, unless the waiver of such claim, power, right, privilege or
remedy is expressly set forth in a written instrument duly executed and
delivered on behalf of such party; and any such waiver shall not be applicable
or have any effect except in the specific instance in which it is given.

Section 5.17. No Ownership Interest. All rights, ownership and economic benefits
of and relating to the Shares and Company Compensatory Awards contemplated
hereby shall remain vested in and belong to Stockholder, and Parent shall have
no authority to exercise any power or authority to direct Stockholder in the
voting of any of the Shares, except as otherwise specifically provided herein,
or in the performance of Stockholder’s duties or responsibilities as a
stockholder of the Company.

Section 5.18. Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among the parties hereto with respect to the subject matter hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

OC Acquisition LLC By:  

 

  Name:   Title: STOCKHOLDER: By:  

 

  Name:   Title:

Address for notices: SPOUSE OF STOCKHOLDER:

 

Name:  

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

SCHEDULE OF SIGNATORIES (OTHER THAN OC ACQUISITION LLC)

 

1. Gary J. Bowen

2. David B. Elsbree

3. Robert C. Hower

4. Patrick J. MeLampy

5. Russell Muirhead

6. Andrew D. Ory

7. Robert G. Ory

8. Peter J. Minihane

9. Matthew Cushing

10. Seamus Hourihan

 

11